THE COURT
refused to admit the act of limitations to be given in evidence. See [Lindo v. Gardner] 1 Cranch [5 U. S.] 343; [note B., Append.] Id. 402, 405. After verdict for the plaintiff, it was moved, in arrest of judgment, 1st, That debt will (not lie on a promissory note. 2d, That it does not appear that letters of administration were granted to the plaintiff. 3d, That the action is in the debet and detinet.
THE COURT, at a subsequent term, decided that debt would lie on a promissory note, and that the other two objections were too late after verdict.